EXHIBIT 10.1
 
 
July 19, 2013
 
Mr. Brian Posner
3709 Hancock Lane
Doylestown, PA 18902


Re: Employment Offer – Binding Contingent Upon Board Approval


Dear Brian,


It is with great pleasure that Alliqua, Inc. (“Alliqua” or the “Company”) is
offering you a position of full-time employment with the Company with the title
of Chief Financial Officer along with roles and responsibilities typically
associated with such title. Your employment start date would be September 3,
2013. This offer will remain effective until August 2, 2013.


The Company hereby offers you the following compensation and benefits:


●  
Annual salary of $240,000 paid bi-weekly

●  
Bonus of up to 60% of prorated annual base salary based on the achievement of
mutually agreed upon objectives in a calendar year and to be paid by March 15th
of the following year (either equity or cash, TBD)

●  
Monthly stipend of $700 to cover auto expense

●  
Medical coverage similar to all covered employees in the Company

o  
Company will pay 80% of rate applicable to “Single” and 50% above that rate for
any of the other three (3) categories:

§  
Husband/Wife

§  
Parent/Children

§  
Family (Husband/Wife/Children)

o  
Employee is responsible for premium amounts not paid for by Company

●  
Dental coverage to be provided by the Company with similar co-insurance payments
as offered by the Medical plan.

●  
401(k) plan available for employee. The Company does not, at this time, offer
any matching contributions.

●  
Group Life Insurance and LTD benefits similar to all employees



** Please note – benefit programs may change from time to time throughout the
Company. As a Class I executive officer, the benefits you will be entitled to
will be the same as all Class I officers.
 
 
1

--------------------------------------------------------------------------------

 
 
●  
8,100,000 stock options with the following pricing:

o  
2,700,000 @ $0.10 per share (“Tranche A”)

o  
2,700,000 @ $0.15 per share (“Tranche B”)

o  
2,700,000 @ $0.20 per share (“Tranche C”)

§  
The above options will vest as follows:

●  
Tranche A to vest upon hire – Tranche B to vest upon one year anniversary of
employment – Tranche C to vest upon two year anniversary of employment.

●  
Four (4) weeks paid vacation annually.

●  
Flexible Spending Account to be used for deductible and non-covered medical
expenses.

 
Please sign a copy of this letter and return it to me at your earliest
convenience prior to August 2, 2013 to indicate your acceptance of this offer.
We are confident you will be able to make a significant contribution to the
success of Alliqua and look forward to working with you.


Sincerely,


[img001.jpg]


David I. Johnson
Chief Executive Officer




I accept the binding offer as outlined above.
 

/s/ Brian M. Posner Date 7/29/2013

 
 
2

--------------------------------------------------------------------------------

                                          